DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.     Claims 1-6, 8-13 and 15-20 are allowed. 
2.    The following is an examiner’s statement of reasons for allowance: The applicant’s amendments along with a remark filed on 03/29/2022 have been reviewed by the examiner in view of the prior arts of a record and it is agreed that the prior arts of the record fail to disclose “output a first audio signal provided from a first application from among the applications at a first volume through the at least one speaker, while outputting the first audio signal, identify a user input for outputting a second audio signal related to a second application within a screen provided from the second application from among the plurality of screens, in response to the user input being identified, gradually reduce the first volume of the first audio signal being outputted through the at least one speaker within a designated time period after the user input, and output the second audio signal provided from the second application at a second volume which is higher than the reduced first volume through the at least one speaker” as shown in the independent claims 1 and 16. 
Regarding claim 9, the prior arts of the record fail to disclose “a first audio signal corresponding to the first screen from among the plurality of audio signals, in response to the first audio signal being identified, obtain a first volume corresponding to the first audio signal, and at least one second volume corresponding to at least one second audio signal distinct from the first audio signal from among the plurality of audio signals, in response to the at least one second volume lower than the first volume being obtained, gradually reduce a volume of the at least one second audio signal from a second volume to the at least one second volume during a designated time period, combine the plurality of audio signals comprising the first audio signal and the at least one second audio signal, based on the first volume and the at least one second volume, and output the combined audio signals through the at least one speaker”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/    Examiner, Art Unit 2651                                                                                                                                                                                                               06/10/2022